Case 3:20-cr-O0065-CWR-LRA Document 3 Filed 05/27/20 Page 1 of 2

 

SOUTHERN DISTRICT OF ASS
F

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF MISSISSIPPI

    

NORTHERN DIVISION Ta
UNITED STATES OF AMERICA
v. , CRIMINAL N
ERIC WAYNE WASHINGTON a/k/a 18 U.S.C. § 922(g)(1)

Eric Dewayne Washington
The Grand Jury charges:

That on or about February 3, 2020, in Lauderdale County in the Northern Division of the
Southern District of Mississippi, the defendant, ERIC WAYNE WASHINGTON a/k/a Eric
Dewayne Washington, knowing he had previously been convicted of a crime which is punishable
by imprisonment for a term exceeding one year, knowingly possessed a firearm, and the firearm
was in and affecting interstate commerce, in violation of Title 18, United States Code, Sections
922(g)(1) and 924(a)(2).

NOTICE OF INTENT TO SEEK CRIMINAL FORFEITURE

As a result of committing the offenses as alleged in this Indictment, the defendant shall
forfeit to the United States all property involved in or traceable to property involved in the offenses,
including but not limited to all proceeds obtained directly or indirectly from the offense, and all
property used to facilitate the offenses.

The grand jury has determined that probable cause exists to believe that the following
property is subject to forfeiture as a result of the offenses alleged in this Indictment:

1. SCCY, model CPX-2, 9mm caliber pistol, bearing serial number 127208;

2. Any ammunition seized.

Further, if any property described above, as a result of any act or omission of the defendant:

SSISSIFR]

0. 120 01 OE CKe-LeA
Case 3:20-cr-O0065-CWR-LRA Document3 Filed 05/27/20 Page 2 of 2

(a) cannot be located upon the exercise of due diligence; (b) has been transferred or sold to, or
deposited with, a third party; (c) has been placed beyond the jurisdiction of the Court; (d) has been
substantially diminished in value; or (e) has been commingled with other property, which cannot
be divided without difficulty, then it is the intent of the United States to seek a judgment of
forfeiture of any other property of the defendant, up to the value of the property described in this

notice or any bill of particulars supporting it.

   

All pursuant to Title 18, United States Code, Sect

Code, Section 2461(c).

A TRUE BILL:
S/SIGNATURE REDACTED
Foreperson of the Grand Jury

This Indictment was returned in open court by the foreperson or deputy foreperson of the

Grand Jury on this the .27*_ day of May, 2020.

UNITED STATES MAGISTRATE JUDGE
